DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.  The information disclosure statements (IDS) submitted on 02/01/21; 09/13/21; and 08/29/22 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Election/Restrictions
3.  Applicant’s election, without traverse, of Group III, and SEQ ID NOs: 138/146 and 2/146, in the reply filed on 08/29/22, is acknowledged.


Claim Status
4.  The amendment, filed 08/29/22, has been entered. Claims 54-74 are pending and under examination. Claims 1-53 are cancelled. 

Claim Objections
5.  Claims 58, 59, 60, 61, 62, 70, 71, 72, 73, and 74 are objected to because of the following informalities:  claim(s) recite non-elected inventions (e.g. non-elected sequences; see MPEP 2434). Appropriate correction is required.  

Claim Rejections - 35 USC § 112
6. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. Claims 59, 61, 62, 71, 73, and 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 59, 61, 62, 71, 73, and 74 are each indefinite because the relationship between each of the claimed sequences or subsequences in these claims and the elected sequences is unclear, thereby introducing ambiguity of scope.
	Accordingly, clarification is required to ascertain the metes and bounds of these claims.

Claim Rejections - 35 USC § 102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10. Claims 54-56 and 63-68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govindan et al. 2010 (US 2010/0104589).
	Govindan teach methods of treating infections, including from methicillin resistant Staphylococcus aureus, comprising administration of compositions comprising bispecific antigen-binding molecules (i.e. antibodies) with more than one epitope against the same or different antigens, and wherein one binding domain binds to an antigen, including that of an infectious organism, and another binding domain binds a complement component (e.g. see [0002, 0010, 0039, 0045-0048, 0094, 0103, 0141, 0148, 0151]; Govindan claims 1, 5, 21 23, 27, 29, 54, 56, and 58; meeting limitations of instant claim 54, 55, 56, 65, 66, and 67).  Govindan teach antibody therapy is used to treat sepsis and septic shock and is used in combination with surgery (e.g. [0008, 0015]; meeting limitations found in instant claim 63, 64, and 68). 
	Therefore, Govindan anticipates the invention as claimed. 

Allowable Subject Matter
11. Claims 57 and 69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12. Bispecific antigen binding molecules comprising a first antigen-binding domain comprising SEQ ID NO 138 and SEQ ID NO: 146; and a second binding domain comprising SEQ ID NO 2 and SEQ ID NO: 146.

Conclusion
13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
October 11, 2022